                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 19-475-JFW (KKx)                                     Date: May 22, 2019
 Title: Future Motion, Inc. v. Craft & Ride LLC



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                 Not Reported
                Deputy Clerk                                              Court Reporter


     Attorney(s) Present for Plaintiff(s):                    Attorney(s) Present for Defendant(s):
                None Present                                              None Present

Proceedings:      Order re: Stipulated Protective Order [Dkt. 16]



        The parties’ proposed Stipulation and Protective Order has been referred by the District
Judge to the Magistrate Judge for consideration. The parties are advised that the Court declines to
issue the proposed protective order to which they have stipulated for the following reasons:

         1.      While the Court is willing to enter a protective order in accordance with the parties’
stipulation in order to facilitate the conduct of discovery, the Court is unwilling to include in the
protective order any provisions relating to evidence presented at trial or other court hearings or
proceedings. Any use of Protected Material at trial or other court hearings or proceedings
shall be governed by the orders of the trial judge. The stipulation should, thus, include language
to make this explicit.

        2.      Proposed ¶ 6.3 needs to be revised to make clear that any motion challenging a
party’s designation of material as Confidential Information or seeking to modify or amend the
Protective Order must be brought in strict compliance with Local Rules 37-1 and 37-2 (including the
Joint Stipulation requirement).

        3.      Proposed ¶¶ 1 and 12.3 need to be revised to make clear that the Protective Order
does not authorize the parties to file confidential information under seal. A party that seeks to file
under seal any Protected Material must comply with Civil Local Rule 79-5. Protected Material may
only be filed under seal pursuant to a separate court order authorizing the sealing of the specific
Protected Material at issue. If a party’s request to file Protected Material under seal is denied by the


 Page 1 of 2                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
court, then the Receiving Party may file the information in the public record unless otherwise
instructed by the court.

        4.     The signature block for the judge in the proposed Order needs to be changed to the
signature block for the Magistrate Judge.

       The parties are further directed to the Court’s sample stipulated protective order
located on the Court’s website for a sample of the format of an approved stipulated
protective order. The parties are strongly encouraged to use the language contained in the
approved stipulated protective order.




cc:     United States District Judge John F. Walter




 Page 2 of 2                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
